DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 December 2020 has been entered.
The rejection under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn as stated in the Applicant Initiated Interview Summary mailed 3 December 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-16 and 20-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Zeevaart (1958) in view of Notaguchi et al (2012), Schröter (1955 Archive der Pharmazie und Berichte der Deutschen Pharmzeutischen Gesellschaft, Vol 288/60, No. 3, pages 141-145 published in German; USPTO English Translation supplied) and Flaishman et al (2008 Journal of Plant Growth Regulation 27: 231-239).
Nicotiana tabacum having two surfaces cut for grafting, as well as a graft medium from a plant belonging to the genus Nicotiana (pages 68-69). Zeevaart teaches using the interstock to graft a scion and rootstock to two different Nicotiana species.
	Zeevaart does not teach grafting plant tissue from two different plant families, or using a Nicotiana interstock between a scion and rootstock of two different plant families. Zeevaart does not teach using a graft medium from Nicotiana benthamiana.
	Notaguchi et al teach reciprocal grafts between Arabidopsis thaliana, a member of the Brassicales order of plants, and Nicotiana benthamiana, a member of the Solanales order of plants shown in Figure S4 of the Supporting Information, and on page 768, “Grafting procedures” section. Notaguchi et al teach the Nicotiana benthamiana graft medium being used as both the rootstock and the scion in Figure S4. Notaguchi et al teach the method steps of instant claims 11 and 12, in particular the selecting step of 11(c) and 12(f) in Figure S4. Notaguchi et al teach the method of instant claim 16, i.e. transport of an IAA transcript (a useful component) from the scion to the rootstock (see the Abstract on page 760). At instant claims 10 and 22, “a crop” is read as an intended use limitation because the specification at pages 27-28, paragraph 0069, does not specifically limit what “a crop” is. Notaguchi et al teach “harvesting” plant tissue from the grafted plant body at page 768, right column, “Analysis of lateral roots” section.
	Applicant had previously amended the instant claims to exclude plants of the genus Arabidopsis. Applicant has further deleted the genus Brassica and family Asteraceae from the claims.
öter teaches grafting a Zinnia elegans scion onto a Nicotiana tabacum root stock, wherein the scion blooms (see the first figure on page 142). Schröter actually teaches that the ability of a plant to tolerate nicotine would suggest that a plant from a different plant family would be capable of being grafted to Nicotiana tabacum (see the Summary on pages 16-17 of the English translation).
	Flaishman et al teaches a plant body comprising a graft medium between different-family plants belonging to the families Solanaceae (tomato, root stock), Brassicaceae (Arabidopsis, scion) in Table 1 on page 234.
	The claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify the teachings of Zeevart to use a Nicotiana interstock to graft plant tissue of different plant families as demonstrated by Notaguchi et al and Schröter and Flaishman et al. It would have been obvious to substitute the N. tabacum interstock of Zeevart with an interstock produced from N. benthamiana as used by Notaguchi et al. Given the fact that the prior art had successfully producing inter-family plant grafts it would have been obvious to one of ordinary skill in the art to try other plant families other than Asteraceae (Schröter) or Brassica which is in the same plant family as Arabidopsis (Notaguchi et al and Flaishman et al). In fact, Schröter teaches how to screen plants from other plant families, for example other than that of Nicotiana, to identify a graft medium capable of producing an inter-family plant graft. Clearly, Schröter had taught selection of a graft medium based on the fact that the “cultured” plant body does not die.
	Applicant argues that it is broadly accepted view in the field of horticulture that different-family plants cannot be successfully grafted and that only a few successful 
	Applicant co-filed with the last response a Declaration of Inventor Michitaka Notaguchi ("Declaration") to emphasize the point that grafting between different families of plants, as featured in claim 5, as well as the other rejected claims, is exceedingly difficult to accomplish and only a few examples have been reported (See the Declaration, pages 2 and 3, items 5-8). Applicant argues that the Declaration further makes the point that plant grafting, as well known in the art, is established through cell adhesion, intercellular signal transduction, and tissue differentiation, which are in turn mediated through interactions of metabolites, proteins, and genes between the grafted plants, interactions that become less effective with increasing genetic distance between the grafted plants (See the Declaration, page 3, item 9).
	Applicant argues that after filing the instant application, presentations of the inventor's work was met with international acclaim and its importance was underscored by industry interest, resulting in the formation of a company to commercially develop the different family plant-grafting technology (See the Declaration, page 4, items 12 and 13). See page 4 of the Remarks.
	Applicant’s arguments are not found to be fully persuasive. The instant claims are directed to a very broad genus of grafted combinations using Nicotiana benthamiana interstock. The use of Nicotiana plants as a graft medium was well established in the art before the effective filing date of the instant claims, including Nicotiana benthamiana. The Examiner has reviewed the Notaguchi Declaration filed 24 December 2020. The Declaration discusses molecular features of “successful” grafts Nicotiana interfamily grafting, and item 15 on page 7 illustrates overexpression of a -1,4-glucanase (GH9B3 gene) from N. benthamiana in a transgenic Arabidopsis plant increases the number of “successful” grafts, but such a feature is not recited in the instant claims. The fact that interfamily grafts can be difficult does not teach away from using routine experimentation to determine “successful” combinations of interfamilial grafts. Schröter teaches at least one method for determining what plants from a plant family other than Nicotiana to try in producing an interfamily (heterograft) graft with a Nicotiana plant.
	Applicant argues that the evidence provided in both declarations make clear that an ordinary artisan with the teachings of Zeevart, Notaguchi, Schroter, and Flaishman in mind, would not have expected success in developing a plant tissue that contains two different-family plant tissues from among those recited in amended claim 5, which omits Brassica and Asteraceae, grafted through a graft medium including a plant tissue of Nicotiana benthamiana (page 5 of the Remarks).
	Applicant’s argument is not found to be persuasive because Schröter suggests making interfamilial grafts with Nicotiana plants by identifying plants that tolerate or produce nicotine. The fact that Applicant has found a different mechanism does not lead to a teaching of unexpected results, especially given the very broad genus to which the claims are directed.
	Applicant argues that without a doubt, claim 12 is nonobvious over the cited prior art (page 13 of the Remarks).
Nicotiana interstock to overcome the issue of incompatibility between two genotypes. The prior art had further taught that interfamilial grafts can be made with Nicotiana, and Schröter teaches at least one method for selecting plants from other plant families.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663